Citation Nr: 1423668	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  05-23 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the service-connected dysthymic disorder.

2.  Entitlement to service connection for muscle and joint pain with tremors and swelling, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to June 1974 and from December 1975 to July 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.    

In August 2012, the Board awarded an increased 30 percent rating for the service-connected dysthymic disorder.   In the same decision, the Board remanded the service connection claims for CFS and muscle and joint pain, as well as claims for a respiratory disorder, headaches, skin rash, and a stomach disorder.  The Board also denied a claim of service connection for posttraumatic stress disorder (PTSD).  The Veteran appealed the August 2012 Board decision to the United States Court of Appeals for Veteran's Claims (Court).  In a September 2013 Order, pursuant to Joint Motion for Partial Remand, the Court vacated and remanded that part of the Board's decision that denied entitlement to a rating in excess of 30 percent for the dysthymic disorder.  The Joint Motion asked that the remaining issues not be disturbed and the appeal as to the remaining issues was dismissed by the Court.  

In an October 2012 rating decision, the RO implemented the 30 percent rating for dysthymic disorder effective from March 2001.  The RO awarded service connection for actinic keratosis of the hands, headaches, allergic rhinitis, and gastroesphogeal reflux; consequently, these claims no longer remain in controversy.

The remaining claims of service connection for CFS and muscle and joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Throughout the appeal period, the service-connected dysthymic disorder was shown to be productive of depressed mood, for which medication was required.
 
2.  There was no evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; or impaired abstract thinking;


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 30 percent for the service-connected dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, including Diagnostic Code 9433 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication by letter dated in November 2003.  Additional letters were sent in April 2005, November 2008 (contained specific rating criteria for psychiatric disabilities), and August 2009.

VA has obtained service treatment records, assisted the Veteran in obtaining evidence (post-service VA and private treatment records), provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board, the transcript of which has been obtained.  

In June 2005, the RO was notified that there were no records of the Veteran at the Little Rock VAMC.  Formal findings on the unavailability of medical records from the 314th Medical Group and Saint Louis VA Medical Center were made in October 2007 and December 2011 respectively.    Any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159.

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The disability has been assigned a 30 percent evaluation under the rating criteria for dysthymic disorder (See General Rating Formula for Mental Disorders found at 
38 C.F.R. § 4.130 , Diagnostic Code 9433).  Under this code section, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130 , Diagnostic Code 9433.

When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms, but it must also make findings as to "how those symptoms impact[ ]" the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because "use of the term 'such as' [in the rating criteria] demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list," "any suggestion that the Board was required, in complying with the regulation, to find the presence of all, most, or even some, of the enumerated symptoms is unsupported by a reading of the plain language of the regulation."  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004).  However, because "[a]ll non-zero disability levels [in § 4.130] are also associated with objectively observable symptomatology" and the plain language of the regulation makes it clear that "the Veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 112.

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that an evaluation in excess of 30 percent is not warranted.  38 C.F.R. § 4.7.  The pertinent evidence is as follows.  

In a March 2001 statement (interpreted as a request for increased evaluation), the Veteran simply reported that he was incarcerated and that his stress level was currently very high.  He further stated that he needed more medication for his depressive disorder.  

Records from the prison, show the Veteran was taking Zoloft, 100 milligrams.  He stopped Zoloft in November 2004 and was to return in two months.  In January 2005, the Veteran restarted the prescription for Zoloft.  No specific symptoms were reported on each occasion. 

Records from the Varner Unit dated in February 2009 show the Veteran reported that he stopped taking Zoloft in November 2005 and needed to restart his medication for depression.  He was well groomed, alert, and oriented in all spheres.  His mood and affect were anxious.  The Veteran denied suicidal and homicidal ideation, auditory and visual hallucination, paranoia ideas, and delusions.  His attention was good.  Insight and cognition were present.  The Veteran's mental health was considered to be within normal limits.  

In May 2009, the Veteran presented testimony before the Board.  He testified that he was depressed and had flashbacks.  He indicated he took Zoloft to treat his symptoms.  He further testified that he had no current suicidal or homicidal ideation.  He stated his mood swings fluctuated from high to low. 

In contrast, an October 2011 treatment note reveals the Veteran was doing well and had "no dramatic mood swings and Zoloft seems to help [him] out with the balance."  He continued to take Zoloft 100 milligrams.  The Veteran was able to focus and complete tasks.  The Veteran voiced no mental health issues or concerns.  He was casually dressed and groomed.  He was happy about building a model of a church for a relative.  He made good eye contact.  His speech and language were within normal limits.  His mood was euthymic.  Affect was congruent.  There were no homicidal or suicidal ideations, intent, or plan.  Thought processes were logical and goal directed.  There was no evidence of psychosis, cognitive impairment or anxiety.  The Veteran was to continue on his Zoloft.  

The Veteran was afforded a VA examination in March 2012.  The Veteran simply complained of depressed mood.  He denied having anxiety, suspiciousness, panic attacks, near-continuous panic or depression, chronic sleep impairment, memory loss, difficulty understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, obsessional rituals, impaired impulse control, spatial disorientation, delusions, hallucinations, or grossly inappropriate behavior.  

The examiner found no evidence of: flattened affect; circumstantial, circumlocutory or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; impaired judgment or abstract thinking; disorientation to time or place; neglect of personal hygiene; or gross impairment in thought processes or communication.  The examiner found no other mental disorder present other than dysthymic disorder.  The examiner indicated that a mental condition had been formally diagnosed, but the symptoms were not severe enough to either interfere with occupational and social functioning or to require continuous medication.  He was assigned a Global Assessment of Functioning Scale Score (GAF) of 59, which according to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, was indicative of moderate symptoms.   

While some of the symptoms experienced by the Veteran (disturbances of motivation and mood, i.e. complaints of mood swings and depression) approximate those listed in the 50 percent criteria, the Board finds that, overall, the symptoms experienced by the Veteran are of similar duration, frequency, and severity as those described for the 30 percent rating, for the entire appeal period.  The Board is aware the Veteran is incarcerated for a life sentence so presumably he would have difficulty in establishing and maintaining effective work and social relationships; however, at no time was there evidence of: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; or  impaired abstract thinking to warrant a 50 percent rating.

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The Veteran has not raised a claim for TDIU.  As noted above, the Veteran is incarcerated and serving a life sentence; there is no evidence that he is eligible for work release and there is no competent evidence that his dysthymic disorder causes him to be unable to obtain and retain substantially gainful employment.  Hence, further consideration of TDIU is not warranted. 

Finally, the Board has considered whether extraschedular consideration is warranted.  The symptoms (depressed mood, for which medication was required) and resulting impairment demonstrated with regard to the dysthymic disorder fall within the schedular criteria.  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by 

the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an evaluation in excess of 30 percent for the service-connected dysthymic disorder is denied.


REMAND

As noted in the Introduction the claims for CFS and muscle and joint pains were previously before the Board in August 2012 and remanded for further development and adjudication.  A preliminary review of the matters reveals they are not ready for appellate disposition.

Pursuant to the Board's August 2012 Remand instructions, the Veteran was to be examined at the prison by VHA personnel or by fee-basis providers contracted by VHA to determine the nature and etiology of the claimed CFS and muscle and joint pains.  A review of the Veteran's virtual record reveals the Veteran was afforded VA examinations in October 2012; however, a copy of the examination reports have not been associated with either the paper claims file or virtual record.  Hence, it is not clear whether the VA examinations addressed the claimed conditions.  Moreover, even if the examination addressed these conditions, a supplemental statement of the case was not issued.  Corrective action must be taken to obtain the October 2012 examination reports and readjudicate the matters. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the October 2012 VA examination reports and associate such reports with the claims folder.  All efforts to obtain these records must be clearly delineated in the claims folder.

2.  If the Veteran was not afforded such an examination in October 2012, the Veteran should be scheduled for an examination to determine the nature and etiology of any muscle pain, joint pain, and CFS.  The Veteran may be examined at the prison by VHA personnel or by fee-basis providers contracted by VHA.  The claims file and a copy of this remand must be made available to the examiner for review.  The physician should review the pertinent medical history, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if forthcoming. 

a) For each muscle pain-related diagnosis offered, the examiner should address whether it is at least as likely as not (50 percent or greater possibility) that the disability began during active service.  The examiner should also set forth any reported muscle pain for which no clinical diagnosis is forthcoming.  

b) For each joint pain-related diagnosis offered (excluding the joints of the spine, shoulders, knees, right ankle, and left ring finger), the examiner should address whether it is at least as likely as not (50 percent or greater possibility) that the disability began during active service.  The examiner should also set forth any reported joint pain for which no clinical diagnosis is forthcoming.  

c) For each CFS-related diagnosis offered, the examiner should address whether it is at least as likely as not (50 percent or greater possibility) that the disability began during active service.  If the Veteran's CFS cannot be linked directly to active service, the examiner should address whether it is at least as likely as not (50 percent or greater possibility) that CFS and/or related symptoms, represent a medically unexplained chronic multi-symptom illness or other disease entity of unknown etiology. 

The examiner must explain the rationale for all opinions.
	
3.  The RO should arrange for any further development suggested by the results of that sought above.  The RO should then re-adjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


